20DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Board of Patent Appeals and Interferences, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/23/2022 has been entered.

 	This Office Action is responsive to the amendment field on 08/23/2022.  Claims 1-20, of which claims 1, 8 and 15 are independent, were pending in this application and have been considered below.

Response to Arguments
 	Applicant’s arguments filed 8/23/2022 (see Remarks, page 7) with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Smith et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “identifying, at a client device for a first time, a user based on a set of facial features captured during a first facial recognition process; generating a first recording of the user in response to identifying the user; storing the first recording at a memory location associated with a second recording of the user; identifying the user for a second time based on the set of facial features captured during a second facial recognition process; accessing the first recording and the second recording”, in combination with “generating a summarization based on the first recording or the second recording, the summarization including an audio presentation of at least one of a first part of the first recording or a second part of the second recording; and conveying the audio presentation of the summarization via the client device”, as recited in claim 1, and some variation of wording as recited in claims 8 and 15. The respective dependent claims 2-7, 9-14 and 16-20 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631